     Case 3:19-cv-02215-MMA-BLM Document 4 Filed 12/16/20 PageID.153 Page 1 of 1



1
2
3
4
5                           UNITED STATES DISTRICT COURT
6                         SOUTHERN DISTRICT OF CALIFORNIA
7
      TREXECOM, INC.,                                      Case No.: 19-cv-2215-MMA (BLM)
8
                                                           ORDER RE DISMISSAL PURSUANT
9                                       Plaintiff,         TO FEDERAL RULE OF CIVIL
      v.                                                   PROCEDURE 4(m)
10
      GUANGZHOU HAOQIANYA
11    TRADING CO., LTD. et al.,
12
                                     Defendants.
13
14
           On November 20, 2019, Plaintiff Trexecom, Inc. filed a civil complaint against
15
     Defendants Guangzhou Haoqianya Trading Co., LTD and Linchao Wei. See Doc. No. 1.
16
     On November 17, 2020, the Court issued an order requiring Plaintiff to show cause why
17
     the complaint should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m)
18
     for failure to serve either of the defendants named in the complaint or to further prosecute
19
     this action. See Doc. No. 3. Plaintiff has not responded to the Court’s order to show
20
     cause and the time for doing so has expired. Based on Plaintiff’s failure to effectuate
21
     service on Defendants in a timely manner or to otherwise prosecute this action, the Court
22
     DISMISSES this action without prejudice. The Court further DIRECTS the Clerk of
23
     Court to enter judgment accordingly and close this case.
24
           IT IS SO ORDERED.
25
     Dated: December 16, 2020
26
                                                      _____________________________
27
                                                      HON. MICHAEL M. ANELLO
28                                                    United States District Judge

                                                     -1-                   19-cv-2215-MMA (BLM)
